Jack Holt, Jr., Chief Justice, dissenting. I must respectfully dissent from the majority opinion. Because this case is so strongly fact-driven, it is necessary to set forth the circumstances leading to Billy Ray Johnson’s arrest at some length. On October 6, 1992, the Fort Smith Police Department received a telephone call from an unknown informant. The caller stated that Billy Ray Johnson and a companion, Angela High-smith, were selling crank (the street name for amphetamine and methamphetamine) in Room 56 at the Stonewall Jackson Inn. The anonymous tipster also described a blue van in the motel parking lot near the room. There was no indication of how the unidentified caller came into possession of the information. Virginia Ross, a police department secretary who took the call, verbally notified Sergeant Steven Howard, who then relayed the information to Sergeant Terry Grizzle. Sergeants Howard and Grizzle, along with Detective Patricia Sullivan, immediately drove in an unmarked car to the motel parking lot, where they found the blue van and observed Highsmith leave a motel room and enter the van on the driver’s side. A few minutes later, the Narcotics Unit officers saw Johnson leave a motel room and get into the van on the passenger’s side. (No evidence appeared of record concerning the motel room number.) The two suspects then left the parking lot, and the officers called for a marked police car to stop them, without, however, giving a particular reason. At the hearing on Johnson’s motion to suppress evidence, Sergeant Grizzle explained that the traffic stop was ordered because of the anonymous tip the police department had received. When the Narcotics Unit officers arrived, the patrol officer already had both Johnson and Highsmith out of the van. Johnson gave Sergeant Grizzle permission to search the van, and Detective Sullivan proceeded to examine the interior. In the meantime, the officers learned that Highsmith’s driver’s license had been suspended and that there were several warrants outstanding on her. At that point, Highsmith was placed under arrest. In the course of her search of the vehicle, Detective Sullivan discovered a clear plastic bowl with a snap-on lid containing an off-white, chunky, powdery substance that Sergeant Grizzle recognized as methamphetamine — an identification subsequently confirmed by testing. Johnson and Highsmith were then arrested on drug charges. Following a hearing, conducted on November 4, 1992, on Johnson’s motion to suppress the seized contraband, the circuit court ruled that the officers had a sufficient basis for the investigatory stop and therefore found the evidence admissible. On January 15, 1993, Johnson entered a conditional plea of guilty to the Class Y felony of possession of amphetamine with intent to deliver, reserving the right to appeal the outcome of the hearing on his motion to suppress the seized evidence. The circuit court entered judgment on January 21,1993, sentencing Johnson to twenty years imprisonment, with ten years suspended. The majority opinion describes the route by which the case reached this court. In its brief, the State argues that the anonymous informant had provided the police with specific information about Johnson’s activities and that the officers had past experience with him. The combination of past and present knowledge, the State contends, was sufficient to constitute reasonable suspicion warranting the investigatory stop of the van. Under Ark. R. Crim. P. 3.1, a law enforcement officer may, in the lawful performance of his duties, “stop and detain any person who he reasonably suspects is committing, has committed, or is about to commit... a felony.. . .” (Emphasis added.) This rule incorporates the holding of the United States Supreme Court in Terry v. Ohio, 392 U.S. 1 (1968). “Reasonable suspicion” is defined in Ark. R. Crim. P. 2.1 as: a suspicion based on facts or circumstances which of themselves do not give rise to the probable cause requisite to justify a lawful arrest, but which give rise to more than a bare suspicion; that is, a suspicion that is reasonable as opposed to an imaginary or purely conjectural suspicion. Reasonable suspicion entails a consideration of the totality of the circumstances and the existence of particularized, specific reasons for a belief that a person may be engaged in criminal activity. Stout v. State, 304 Ark. 610, 804 S.W.2d 686 (1991). In a case dealing with an anonymous telephone tip, the United States Supreme Court, in Alabama v. White, 496 U.S. 325 (1990), placed special emphasis on independent corroboration by the police of information supplied by the unknown informant. The Court stressed, in particular, the value of predictions made by the informant regarding future actions of third parties because they “demonstrated inside information — a special familiarity with respondent’s affair.” 496 U.S. at 332. During direct examination at the hearing on the motion to suppress, Sergeant Grizzle noted that the police had previously “received information about Mr. Johnson that he was actually and actively dealing methamphetamine, and foreign amphetamine, crank, in Fort Smith and the surrounding area.” He averred that he and Johnson “have been involved with each other, so to speak, for the last four or five years” and that he had “been involved with arresting court procedures on Mr. Johnson on several different occasions.” Without specifying a time frame, Sergeant Grizzle, on cross-examination, stated that “[w]e had been getting information on Billy Ray for quite some time.” On direct examination, Sergeant Howard explained that part of the basis for police suspicion of Johnson was attributable to the fact that “[bjoth Mr. Johnson and Ms. Highsmith had been arrested before for drug violations, and then we also had current intelligence that they were both involved once again in the dis: tribution of amphetamines.” He commented that “[apparently Sergeant Grizzle and Billy Ray Johnson have known each other off and on for a number of years, and they seemed to have the best rapport with each other. . . .” During cross-examination at the hearing, Sergeant Howard conceded that the information which served as a justification for the investigatory stop was an anonymous tip and that the informant’s reliability was problematic: Q: Was the reason for the stop because of the suspected, because of the information that you had received from your secretary? A: Yes, sir. Q: Now, normally, you classify individuals as reliable confidential informants or just, I guess, anonymous tips. This was an anonymous tip? A: Yes, sir. Q: So, you couldn’t get a search warrant. A: I’m sure we probably couldn’t have. I’m saying I’m sure we couldn’t have. It was not attempted, so I — Q: This individual, you had no reason to believe they were reliable? A: I wouldn’t have tried to get a search warrant. I’ll put it that way. When asked to describe what he meant by his earlier statement that the police department had “current intelligence,” Sergeant Howard responded that: I would say within the past ninety days we had been off and on receiving information that Mr. Johnson was involved with Benny Roam, with several individuals in that area, some Sharp boys, a gentleman named Smithson, another boy from down in — I mean, just off and on —and some of this information was from what I would consider reliable informants. At best, one can only assume that the police surmised that these “individuals” were engaged “just off and on” in some sort of unlawful activity. It is significant that Sergeant Howard conceded that the information did not specify whether Johnson and the others were “hanging out together” or whether drugs were involved or whether a confidential informant had made a drug purchase. Although invited to respond in a specific manner, the most he could say, somewhat vaguely, was that “the information was that they were involved.” Thus, what the police had available was an anonymous telephone tip of uncertain reliability and information that may have been as much as three months old. To focus, as the majority does, upon knowledge of past arrests extending back over a period of years or indefinite information provided “within the past ninety days” is to ignore the requirements relating to anonymous tips. Sergeant Howard admitted that the information was not sufficiently reliable to enable the police to obtain a search warrant. Further, no prediction was offered by the unknown tipster about Johnson’s future behavior. Obviously missing, then, was any sort of special familiarity with Johnson’s affairs. See Alabama v. White, supra. While reasonable suspicion is on a lower rung of certitude than probable cause, Tillman v. State, 275 Ark. 275, 630 S.W.2d 5 (1982), cert. denied, 459 U.S. 1201 (1983), a threshold still must be crossed to justify an investigatory stop and search. Simply put, the State, with its anonymous tip and imprecise, presumptively stale corroborative information, failed to cross the threshold of reasonable suspicion. I would, therefore, reverse the judgment of the circuit court. Dudley and Newbern, JJ„ join in this dissent.